Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0050574) in view of Holtz (US 2019/0348077).
As per claims 1, 9 and 17, Lu teaches, a video processing method, device, and a non-transitory computer-readable storage comprising:
 extracting a plurality of video frames from a source video with a first aspect ratio (Lu, fig.7 showing the extracted video frames, from the video see fig.6 605 “segmented video” and see ¶[005] “Retargeting aims to preserve a viewer's experience by maintaining the information content of important regions of the frames in the video, while fulfilling the display's aspect ratio.” Which represents there is a first aspect ratio); clipping each of the plurality of video frames multiple times to generate a plurality of candidate clipping boxes with a second aspect ratio (Lu, fig.2a showing clipping or cropped multiple times, and ¶[0084] “However, some guidelines are provided below to measure how much resizing loss compared to cropping loss with respect to various video contents is acceptable in order to present a retargeted video that looks comfortable for most of viewers.” This would create a second aspect ratio, however a second reference below will be brought in to show using two separate aspect ratios explicitly); respectively determining scores of the plurality of candidate clipping boxes of each of the plurality of video frames ( Lu, ¶[0084] “However, some guidelines are provided below to measure how much resizing loss compared to cropping loss with respect to various video contents is acceptable in order to present a retargeted video that looks comfortable for most of viewers.” The how much resizing loss compared to cropping loss with respect to various video contents is acceptable represents the score, since there are no further details in the claims), the scores representing playing effects of the video frames in response to that each of the candidate clipping boxes is taken as a clipping range (Lu, ¶[0085-87] “Therefore, most viewers would like to focus on and track the object of interest without large resolution degradation. Otherwise, objects become too small to recognize. Hence, cropping should be more preferable to resizing.” The playing effects are what is needed for the end user to see, and therefore the score is that back and forth of balancing of cropping or changing aspect ratio); selecting a clipping box of each of the video frames from the plurality of candidate clipping boxes based on the scores (Lu, ¶[0087] “Utilizing the above guidelines, it may be possible to find optimized scales for some frames in the original video via the brute force search and then combine (e.g., average, weighted average, median, or so on) them as the optimal scale for all of the frames of the shot.” The optimal scale gets selected, based on what is needed to be viewed in the display in fig.1, 115 display); and clipping each of the video frames by using the selected clipping box (Lu, fig.2A 200 is the selected clipping box), and generating a target video with the second aspect ratio (Lu, fig.2c generating video frame 240).
Lu doesn’t explicitly teach, however, Holtz teaches having a second aspect from the start (Holtz, fig.1 showing producing two aspect ratios 112A and 11B and adjustments would then be easier later). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lu with the ability to have two aspect ratios. 
The motivation would have been to make it easier to adjust to different user needs. 

As per claims 2, 10 and 18 Lu in view of Holtz teaches, the video processing method of claim 1, wherein determining the scores of the candidate clipping boxes comprises: aesthetically scoring image contents in the candidate clipping boxes to obtain the scores of the candidate clipping boxes (Lu, ¶[0084] “However, some guidelines are provided below to measure how much resizing loss compared to cropping loss with respect to various video contents is acceptable in order to present a retargeted video that looks comfortable for most of viewers.” looks comfortable for most of viewers represents the aesthetically scoring since it is being scored to look comfortable to the viewers  ).

As per claims 3, 11 and 19 Lu in view of Holtz teaches, the video processing method of claim 1, wherein determining the scores of the candidate clipping boxes comprises: performing salient target detection for each of pixels in the candidate clipping boxes, and determining a pixel score of each of the pixels based on a salient target detection result; and determining the scores of the candidate clipping boxes according to the pixel score of each of the pixels in the candidate clipping boxes (Lu, ¶[0033] “In general, a saliency map is a metric that measures an importance of pixels in each frame and includes both spatial and temporal (motion) attention features.” This means that pixels are being taking into consideration and a pixel score for the clipping boxes as the system is measuring the importance of the pixels).

On the other hand, since the crop windows of neighboring frames are not necessarily the same, so the resultant retargeted video frames are not registered by nature, retargeting may introduce temporal artifacts, such as sudden jitter, shake, zoom in and zoom out discontinuities,” taking into account smoothly control jitter ); and determining a clipping box sequence which meets a maximum clipping box score by using the state transition matrix and the score of each of the candidate clipping boxes based on a maximum target function, the clipping box sequence comprising the selected candidate clipping box of each of the video frames (Lu, ¶[0064] While fidelity may be independent of past and future frames, eye inertness may be dependent on the transition of the optimized crop window between adjacent frames along the time axis. If there is a sudden change in crop windows of neighboring frames, whether from displaced upper-left corners or scale differences, viewers may easily identify resulting artifacts. Therefore, a goal here may be to make the optimized crop window coherent across neighboring frames, which may be expressible as EI(t)=|W(t)-W(t-1)|” and ¶[0045] “ere D is the deformation matrix and t is the translation vector that are expressible as D = [ d xx d yx d xy d yy ] ##EQU00003## t = [ t x , t y ] T . ##EQU00003.2##
Thus, the point x in F.sub.n-1 moves to point x'=Ax+t in F.sub.n, where A=I+D and I is a 2.times.2 identity matrix.” This represents a maximum clipping box score by using the state transition matrix ).

As per claims 5 and 13 Lu in view of Holtz teaches, the video processing method of claim 4, wherein constructing the state transition matrix based on the position between every two candidate clipping boxes comprises: constructing the state transition matrix based on an intersection over union (IoU) between every two candidate clipping boxes and a coefficient multiplier, the coefficient multiplier being configured to control a degree of smoothing (Lu, ¶ [0064] While fidelity may be independent of past and future frames, eye inertness may be dependent on the transition of the optimized crop window between adjacent frames along the time axis. If there is a sudden change in crop windows of neighboring frames, whether from displaced upper-left corners or scale differences, viewers may easily identify resulting artifacts. Therefore, a goal here may be to make the optimized crop window coherent across neighboring frames, which may be expressible as EI(t)=|W(t)-W(t-1)|, where EI(t) is the artifacts perceived from frame t-1 to frame t and W(t) is the optimized crop window of frame t.” this represents coefficient multiplier being configured to control a degree of smoothing).

As per claims 6 and 14 Lu in view of Holtz teaches, the video processing method of claim 4, wherein constructing the state transition matrix based on the position between every two candidate clipping boxes comprises: constructing the state transition matrix based on a Euclidean distance between center positions of every two adjacent candidate clipping boxes, areas of the candidate clipping boxes, and a coefficient multiplier, the coefficient multiplier being configured to control a degree of smoothing (Lu, ¶ [0064] While fidelity may be independent of past and future frames, eye inertness may be dependent on the transition of the optimized crop window between adjacent frames along the time axis. If there is a sudden change in crop windows of neighboring frames, whether from displaced upper-left corners or scale differences, viewers may easily identify resulting artifacts. Therefore, a goal here may be to make the optimized crop window coherent across neighboring frames, which may be expressible as EI(t)=|W(t)-W(t-1)|, where EI(t) is the artifacts perceived from frame t-1 to frame t and W(t) is the optimized crop window of frame t.” this represents coefficient multiplier being configured to control a degree of smoothing and the transition matrix based on a Euclidean distance ).

Allowable Subject Matter
Claims 7-8, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/